Citation Nr: 9930329	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative residuals of torn ligaments, right 
knee, currently rated as 10 percent disabling, to include an 
increased original disability rating for arthritis of the 
right knee, separately rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a claim by the veteran 
seeking an increased disability rating for his service-
connected right knee disorder.

This case was originally before the Board in December 1997, 
at which time it remanded the case back to the RO for 
additional medical development and to consider the issue of 
entitlement to a separate disability rating based on 
arthritis of the right knee.  In response, the RO scheduled 
the veteran for another VA examination, as per instructions 
in the remand.  Thereafter, the RO rendered another rating 
decision, dated June 1999, in which it continued the 
veteran's 10 percent disability rating for his service-
connected residuals of torn ligaments, right knee, and 
granted entitlement to service connection arthritis of the 
right knee, assigning a separate 10 percent disability 
rating.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's right knee disability involves severe 
degenerative arthritis and is currently manifested by 
subjective complaints of stiffness, pain, swelling on 
prolonged use, and occasional instability.  Range of motion 
was most recently recorded as 0 to 110 degrees.  Lateral 
stability was lax, but there was no right knee instability 
due to stabilization of the joint from the arthritis.

3.  Functional impairment consists of an inability to perform 
strenuous activities, pain on extreme motion, weakness, 
fatigability, and swelling.  The veteran was unable to 
perform a squat.  He rode a treadmill or walked 3 days per 
week and lifted weights for his upper body.

4.  Ankylosis of the knee, moderate instability or recurrent 
subluxation, dislocated cartilage, or malunion of the tibia 
and fibula is not shown in the medical evidence of record.

5.  Flexion limited to 60 degrees or less, extension limited 
to 5 degrees or more, or
arthritis of 2 or more major joints or minor joint groups 
with occasional incapacitating exacerbations is not shown in 
the medical evidence of record.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected postoperative residuals of torn 
ligaments, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §  4.71(a), Part 4, 
Diagnostic Codes (DCs) 5256-5263, 7803-7805  (1999).

2.  The criteria for a separate original disability rating in 
excess of 10 percent for service-connected arthritis, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. §  4.71(a), Part 4, DC 5003, 5010, 5260, 
5261  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right knee 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA examination of his right 
knee.  In addition, the RO provided him with a personal 
hearing.  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty with no noted right knee defects.  However, records show 
that, in October 1983, he injured his right knee playing 
football.  An operation report shows that he was diagnosed 
with "torn ligaments, acute anteromedial rotatory 
instability, right knee," which required surgical repair.  
The veteran underwent arthrotomy with ligament repair and 
application of long leg cast in October 1983.  Subsequent 
outpatient records, dated in November 1983, show that his 
right knee had throbbing, draining, and effusion, as well as 
a marked limitation on range of motion.  A March 1984 record 
reflects that there was no swelling or instability and that 
he was "doing well;" he was authorized to do running.  A 
March 1984 physical profile serial report indicates that the 
veteran was on temporary profile due to his right knee and 
that he was excepted from running and jumping.  The veteran's 
separation medical examination report appears incomplete, but 
does not note any right knee disorders.

Subsequent to service, a March 1985 VA examination report 
shows that flexion of the right knee was limited to 90 
degrees; extension was within 2 or 3 degrees of full.  There 
was laxity of the lateral collateral and anterior cruciate 
ligament.  There was pain on patella push.  There was right 
thigh atrophy.  X-rays revealed an old avulsion fracture and 
non-union of the lateral intercondylar eminence of the tibia 
and increased joint fluid.

An October 1986 private evaluation report shows that the 
veteran's right knee had patellofemoral crepitation, 
quadriceps atrophy, and well-healed post-surgical scars.  
There was 1+ medial laxity in 30 degrees of flexion, trace in 
full extension, and no significant lateral or posterior 
instability.  Range of motion was from 0 to 130 degrees.  The 
veteran could do a 3/4 squat.  There was no redness, warmth, 
or significant effusion.  X-rays showed post-traumatic 
arthritis.

The claims file shows no medical evidence of treatment for 
the veteran's right knee from 1986 to 1995.  In the veteran's 
August 1995 claim seeking an increased rating for his right 
knee, he stated that the knee had not been examined in over 8 
years.

The veteran underwent VA examination in December 1995.  The 
report of that examination indicates subjective complaints of 
right knee pain of increased frequency and occasional giving-
out.  The veteran occasionally wore a knee splint and noticed 
occasional swelling of the knee.  He admitted to daily walks 
and jogs, but avoided strenuous physical activity.  The 
report indicates that his symptoms did not stop him from 
doing any of his usual daily activities, although kneeling, 
squatting, and climbing stairs could be painful.  The veteran 
experienced a grinding sensation.  Objective observation 
revealed no swelling, deformity, or instability of the right 
knee.  The post-surgical scar was well-healed with no 
erythema or warmth.  Range of motion was extension to 0 
degrees and flexion to 130 degrees.  The diagnosis was 
"status post multiple ligament and meniscus tears," "repair 
and reconstruction of ligaments in right knee," and 
"increased pain and occasional instability."  X-rays 
revealed degenerative changes of all compartments of the 
right knee; a surgical staple was also seen.

The veteran testified at a personal hearing at the RO in 
February 1997.  During it, he stated that his knee was 
painful for 5 to 10 minutes when he woke up in the morning, 
and that it made a squeaking noise.  He stated that he took 
Tylenol for pain, as needed.  He testified that he walked and 
rode a treadmill three days per week for exercise.  He also 
lifted weights for his upper body.  He stated that his knee 
sometimes felt as if it was going to "lock," but it had 
never physically done so.  He asserted that it swelled 
"every once in a while."  He testified that his knee felt 
unstable when getting up after prolonged sitting.  He wore an 
elastic brace during exercise and at work "every once in a 
while."  He could stand for about 30 minutes at a time and 
could drive a vehicle for about a hour.

The most recent medical evidence is a May 1999 VA examination 
report.  It indicates complaints of severe pain and stiffness 
of the right knee.  The veteran could exercise on a 
stationary bike and do some walking, but no strenuous 
activities.  Physical examination revealed range of motion of 
0 to 110 degrees, as compared to 0 to 140 degrees for the 
left knee.  The limitation of range of motion was due to 
pain; the veteran could go another 10 degrees of flexion 
before the knee locked.  There were 2 healed and non-tender 
scars.  He had effusion and some quadriceps weakness.  Medial 
stability seemed relatively normal, but lateral stability had 
2+ laxity.  There was no significant anterior or posterior 
Drawer or Lachman's.  There was some patellar grinding and an 
overall large joint.  Assessment, after review of X-rays, was 
severe post-traumatic arthritis of the right knee.  The 
examiner remarked that the veteran's right knee instability 
caused his arthritis, but that he no longer had instability 
of the right knee because the arthritis had stabilized the 
joint.  A knee replacement would surely be needed in the 
future.  Functional impairment was severe, in that the 
veteran could not squat and had fatigability, swelling, and 
pain in the knee joint.  Pain would be worse during flare-
ups.  Overall, he had "a severe, severe knee problem."

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability evaluation in excess of 10 percent for his 
service-connected residuals of torn ligaments, as well as a 
separate rating in excess of 10 percent for right knee 
arthritis.

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

a.  Residuals of torn ligaments

Disabilities involving the knee and leg are rated under DCs 
5256 through 5263 of the Rating Schedule.  Currently, the 
veteran's right knee disability is rated under DC 5257, 
indicating that it is rated based on lateral instability and 
recurrent subluxation.  38 C.F.R. §§  4.27, 4.71a, DC 5257, 
5259  (1999).  DC 5257 provides for a 10 percent disability 
rating for a "slight" disability, a 20 percent rating for a 
"moderate" disability, and a 30 percent maximum rating for 
a "severe" disability involving instability or recurrent 
subluxation.  38 C.F.R. § 4.71a, DC 5257  (1999).  In this 
case, the medical evidence most recently shows that the 
veteran has only slight, if any, instability of the right 
knee.  Specifically, the 1999 VA examination report indicates 
some laxity of lateral stability.  However, that report also 
expressly states that medial stability was normal, as was 
Drawer's and Lachman's test.  The examiner remarked that the 
veteran had some instability of the knee, which caused his 
arthritis, but that the arthritis had stabilized the right 
knee so that there was no instability.  The only other recent 
medical evidence is the 1995 VA examination report.  It, too, 
reflects that the veteran's right knee had no instability on 
physical examination, although a diagnosis on the report 
indicates that there was some "occasional instability."  
The veteran testified that his knee felt unstable when 
getting up after prolonged sitting.

From the above evidence, the Board must conclude that the 
veteran's right knee does not have "moderate" instability, 
as is required for a disability rating in excess of 10 
percent under DC 5257.  38 C.F.R. § 4.71a, DC 5257  (1999).  
No evidence provides a basis for that classification.  The 
evidence supports, at most, the conclusion that the knee has 
"slight" instability.

The Rating Schedule provides for a disability rating in 
excess of 10 percent in several other instances.  
Specifically, such a rating is authorized for ankylosis of 
the knee (DC 5256), dislocated cartilage (DC 5258), and 
malunion of the tibia and fibula (DC 5262).  Id.  However, in 
this case, none of the evidence of record indicates that the 
veteran has any of these conditions.  Therefore, a rating in 
excess of 10 percent is not warranted under these provisions 
of the Rating Schedule.  It should be noted that a disability 
rating in excess of 10 percent may be granted pursuant to DC 
5260 and DC 5261 of the Rating Schedule, based on limitation 
of range of motion of the knee.  Id.  However, the veteran is 
separately rated for arthritis of the right knee, the rating 
for which is based on limitation of range of motion.  
Therefore, his residuals of torn ligaments cannot also be 
rated under these codes without violating the regulations 
against pyramiding of disabilities.  See 38 C.F.R. § 4.14  
(1998) ("The evaluation of the same disability under various 
diagnoses is to be avoided"); see also Esteban v. Brown, 6 
Vet. App. 259, 261  (1994) (a separate rating may be granted 
for a "distinct and separate" disability; that is, "when 
none of the symptomatology ... is duplicative ... or 
overlapping.").  The United States Court of Appeals for 
Veterans Claims has held that pyramiding essentially involves 
"compensating a claimant twice (or more) for the same 
symptomatology" and that "such a result would 
overcompensate the claimant." Brady v. Brown, 4 Vet. App. 
203, 206  (1993).

The veteran's right knee also has postoperative scars.  
Diagnostic Codes 7803 through 7805 address scars of the skin.  
Those causing ulceration or demonstrated objective pain may 
warrant a separate 10 percent disability rating.  38 C.F.R. 
§ 4.118.  Here, the recent medical evidence shows that his 
scars are well-healed with no tenderness, warmth, or 
erythema.  Overall, no limitation of function caused by the 
scars is noted in the medical evidence.  Thus, an independent 
10 percent disability rating for the scar is not warranted.  
See Esteban v. Brown, 6 Vet. App. 259  (1994).

In light of the above, a disability rating in excess of 10 
percent for residuals of torn ligaments, right knee, is not 
warranted.

b.  Arthritis

As stated above, the veteran was granted a separate 10 
percent disability rating for arthritis of the right knee.

DC 5010 states that traumatic arthritis, substantiated by X-
ray findings, is to be rated based on DC 5003.  38 C.F.R. 
§ 4.71a, DC 5010  (1999).  DC 5003 pertains to degenerative 
arthritis and authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  When limitation of motion is noncompensable under 
the appropriate diagnostic code, then a 10 percent rating is 
for application for each major joint involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003  
(1999).

Limitation of motion of the knee is regulated by DCs 5260 and 
5261.  38 C.F.R. § 4.71a, DCs 5260, 5261  (1999).  DC 5260 
authorizes a noncompensable rating for flexion limited to 60 
degrees.  Id.  DC 5261 authorizes a noncompensable rating for 
extension limited to 5 degrees.  Id.  Here, the medical shows 
that the right knee most recently had range of motion from 0 
to 110 degrees.  In 1995, it was 0 to 130 degrees.  In any 
event, none of the recent medical evidence shows flexion 
limited to 60 degrees or extension limited to 5 degrees.  
Thus, the veteran does not meet the minimum criteria for a 
noncompensable rating under limitation of motion.  As a 
result, from only the objective medical evidence, it would 
appear that he is not entitled to a separate 10 percent 
rating for arthritis under DC 5010.  See VAOGCPREC 23-97  
(July 1, 1997) (A separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under DC 5257, the veteran must also have noncompensable 
limitation of motion under DC 5260 or 5261 in order to obtain 
a separate rating for arthritis.).

However, in addition to considering objective medical 
evidence, the Board also must consider the "functional 
loss" caused by the veteran's right knee disorder.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the veteran stated 
that he occasionally had pain when climbing stairs, kneeling, 
or squatting.  However, it was specifically noted in the 1995 
VA examination report that his right knee did not prohibit 
him from doing his usual daily activities.  He was still able 
to walk, jog, and ride a treadmill for exercise.  While the 
veteran testified to pain, swelling, and instability, he 
described most of these symptoms as occurring only "every 
once in a while;" he also stated that his right knee had 
never physically "locked up."  More recently, the veteran 
was unable to perform a squat or any strenuous activities.  
He still rode a stationary bike, walked, and lifted weights 
for his upper body.  Prolonged sitting and driving were 
difficult due to pain.  The 1999 VA examination report noted 
that fatigability, weakness, and swelling could occur, worse 
during a flare-up.  

Overall, the Board finds that the veteran's functional loss 
caused by his arthritis is significant.  Although a 10 
percent disability rating is not warranted pursuant to DC 
5010 based on objectively measured limitation of range of 
motion, the Board finds that the current 10 percent rating 
may be justified based on functional impairment, including 
pain on motion, weakness, and fatigability.  However, a 
rating in excess of 10 percent is clearly not warranted.  The 
veteran does not have extension limited to 15 degrees or 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260, 
5261  (1999).  He also does not have arthritis involving 2 or 
more major or minor joints with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003, 5010  (1999).  
Finally, his functional loss does not approach such a rating.  
He is able to ride a stationary bike, walk, and lift weights.  
He is also able to perform all his daily activities of life, 
albeit with pain in his knee.  He is precluded from 
performing only strenuous activities.

In light of the above, an increased disability rating for 
arthritis, right knee, is denied.

The Board notes that the veteran, in essence, appealed the 
initial rating for his service-connected arthritis.  
Therefore, in determining whether an increased disability 
rating is warranted, the Board must consider not only whether 
the veteran is currently entitled to a disability rating in 
excess of 10 percent rating, but also whether entitlement to 
a disability rating in excess of 10 percent was warranted at 
any time during the pendency of his appeal, even if only 
temporarily.  See Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).  Here, the Board finds no evidence that the veteran's 
arthritis warranted a disability rating in excess of 10 
percent at any time during the pendency of this appeal, even 
if only temporarily.  No evidence since the time of his 
appeal shows the requisite degree of limitation of range of 
motion, arthritis of 2 or more joints, or functional loss 
indicative of a 20 percent rating.  Thus, his disability is 
not entitled to a "staged rating."  Id.

IV.  Conclusion

The Board finds that an increased disability rating for 
residuals of torn ligaments of the right knee, as well as for 
arthritis, are not warranted.  The Board finds no diagnostic 
code for knee disabilities under the Rating Schedule, and no 
functional effects, that would entitle the veteran to higher 
ratings.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  

In light of the above, the veteran's claims must be denied.


ORDER

A disability rating in excess of 10 percent for service-
connected postoperative residuals of torn ligaments, right 
knee, is denied.

A separate original disability rating in excess of 10 percent 
for arthritis, right knee, is denied.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

